Citation Nr: 0525372	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-34 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied service connection for bilateral 
hearing loss and tinnitus and a September 2004 rating 
decision that affirmed the prior rating determination 
regarding service connection for tinnitus.

In September 2005, a Deputy Vice Chairman of the Board 
granted the representative's motion to advance the case on 
the Board's docket due to the veteran's advance age.  
38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran has recurrent tinnitus that has not been 
satisfactorily dissociated from acoustic trauma in combat 
during military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The Board has noted the representative's 
argument that the VA did not comply with the administrative 
directive to obtain another audiological examination with 
opinion.  However, in the decision below, the Board has 
granted the veteran's claim for service connection for 
tinnitus, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA or other duty to assist mandates 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In determining whether an 
injury or disease was incurred in or aggravated in service, 
the evidence in support of the claim is evaluated based on 
the places, types and circumstances of service as shown by 
service records, the official history of each organization in 
which the veteran served, the veteran's medical records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304.  

Even when there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304; Collette v. Brown, 82nd F.3d, 389 (Fed. Cir. 1996).  
The term "service connection", is used in section 1154(b) 
to refer to proof of incurrence or aggravation of a disease 
or injury in service, rather than to the legal standard for 
entitlement to payments for disability.  See Velez v. West, 
11 Vet. App. 148, 153 (1998).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board has reviewed this matter mindful of the VA policy 
to liberally interpret the law, and its obligation in 
adjudication to grant every benefit that can be supported in 
the law, and with due consideration to the policy of the VA 
to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case while protecting the interests of the government.  
38 C.F.R. §§ 3.103, 3.303(a).  

This combat veteran of World War II, a Purple Heart 
recipient, has established that he sustained acoustic trauma 
as a tank crewman that included gun firing and an explosion 
in which he received a head wound.  This fact was noted in 
the request for review from the Director, VA Compensation and 
Pension (C&P) service in July 2004 after a VA examiner in 
July 2003 opined that neither the veteran's hearing loss and 
tinnitus was not related to service.  The examiner apparently 
relied on normal hearing (reported as 15/15) at separation 
and no reference to tinnitus in the records.  In a September 
2004 addendum, the examiner concluded that "at least some" 
of the veteran's hearing loss was related to his military 
service but that tinnitus was not likely so related as it was 
mild, infrequent and short duration.  On the examination, the 
veteran stated he had first noticed this since military 
service and in his appeal that he had tinnitus periodically 
for many years since military service and that it had 
worsened in recent years.  

The VA examiner apparently placed some significance on the 
reported frequency of tinnitus.  The Board believes the 
examiner's characterization of periodic tinnitus as 
"infrequent" may reasonably be questioned as an outcome 
determinative element.  Indeed, under the current regulatory 
framework tinnitus need be only "recurrent" to qualify for 
a compensable rating, where as "persistent" tinnitus was 
contemplated for that rating in the previous version of the 
rating scheme.  Thus, to the extent frequency is factor its 
significance would be in the rating determination rather than 
in the determination of service connection.  Furthermore, the 
examiner's addendum did not explain what "naturally 
occurring" meant in the veteran's case as an alternative 
etiology for tinnitus, and clearly the examiner did not 
state, as did the rating board, that the tinnitus was "more 
likely the result of the aging process".  

Turning to the application of 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304(d), in Caluza, 7 Vet. App. at 507-08 
(citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994)) 
it was emphasized that 38 U.S.C.A. § 1154(b) relaxed the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims by allowing lay or 
other evidence to prove incurrence of a condition by combat.  
Further, it was stated that as a result, the lay or other 
evidence would be accepted as sufficient proof of service 
incurrence or aggravation unless there is clear and 
convincing evidence that the disease or injury was not 
incurred or aggravated in service.  The Federal Circuit in 
Collette, supra, set out a three-step analysis for applying 
38 U.S.C.A. § 1154(b).  First, it must be determined that 
there is "satisfactory lay or other evidence of service 
incurrence or aggravation" of disease or injury due to 
combat.  Second, it must be determined whether such evidence 
is "consistent with the circumstances, conditions or 
hardships of such service."  Both of these inquiries have 
been answered in the affirmative, thus a factual presumption 
arises that the disease or injury is service connected.  The 
third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary." Id at 392-93.  Clear and convincing evidence means 
evidence that provides a "reasonable certainty" of the 
truth of the fact in controversy.  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999).  

In Libertine v. Brown, 9 Vet. App. 521, 524-25 (1996), the 
holding was that the Collette Court's decision supplemented 
the Caluza medical nexus analysis, but that in certain cases 
lay evidence would satisfy the first step under Collette.  In 
Clyburn v. West, 12 Vet. App. 296, 303 (1999), the CAVC 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.  On this point the Board observes that the VA 
opinion apparently did not give due consideration to, and 
seemed to reject implicitly, the veteran's report of 
recurrent tinnitus since service, an element of service 
connection he is competent to provide.  Without reasoning to 
support this conclusion, the opinion is not deemed competent 
evidence, as it did not provide the clear and convincing 
evidence needed to rebut the favorable presumption.  
Accordingly, the Board believes the benefit of the doubt rule 
should be invoked, and that to do so would be in keeping with 
the adjudication principles found in sections 3.103 and 
3.303.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


